                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Laquan Christian White,
       Petitioner,

V.                                                           I:18cv261(CMH/IDD)

Harold W.Clarke,
      Respondent.

                                  MEMORANDUM OPINION


       Laquan Christian White, a Virginia inmate proceeding pro        has filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his

conviction of drug offenses following a bench trial in the Circuit Court ofthe City of

Portsmouth. On May 30,2018,respondent filed a Rule 5 Answer and a Motion to Dismiss the

petition with a supporting brief and exhibits, and supplied petitioner with the notice required by

Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)and Local Rule 7K.[Dkt. No. 7-10] On

June 18,2018, petitioner submitted a reply captioned as a Memorandum of Law in Support of

Motion for Summary Judgment.[Dkt. No. 13] Accordingly, this matter is now ripe for

disposition. For the reasons that follow, respondent's Motion to Dismiss will be granted, and the

petition will be dismissed, with prejudice.

                                         I. Background

       On April 29, 2015, White was convicted of possession of cocaine with intent to

distribute, third offense; conspiracy to distribute cocaine; and misdemeanor possession of

marijuana with intent to distribute. Case Nos. CR 1401444-01 through -03. On October 6,2015,

he was sentenced to ten years incarceration on the conviction of possession of cocaine, and he
